                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                         Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                        ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART THIRD PARTIES’
                                  14              v.                                       ADMINISTRATIVE MOTIONS TO
                                                                                           FILE UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                           Re: Dkt. Nos. 1072, 1084, 1089, 1090, 1094
                                  16                     Defendant.

                                  17

                                  18          Before the Court are motions to seal filed by the following third parties: (1) Lenovo, ECF

                                  19   No. 1072; (2) Pegatron and Wintron, ECF No. 1084; (3) Huawei, ECF No. 1089; and (4)

                                  20   Samsung, ECF No. 1090. The motions all concern evidence that Plaintiff Federal Trade

                                  21   Commission (“FTC”) and Defendant Qualcomm Incorporated (“Qualcomm”) plan to present at

                                  22   trial on January 4, 2019. The FTC has opposed Lenovo’s motion to seal, ECF No. 1088, and

                                  23   Huawei’s motion to seal. ECF No. 1096. Pegatron also represents that the FTC and Qualcomm

                                  24   oppose portions of Pegatron’s motion to seal, although neither party has filed an opposition. ECF

                                  25   No. 1084 at 2–3. For the following reasons, the Court GRANTS in part and DENIES in part the

                                  26   third parties’ motions to seal.

                                  27
                                                                                       1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 2 of 6




                                   1           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                   2   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                   3   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   4   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                   5   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   6          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   7   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   8   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   9   supported by specific factual findings that outweigh the general history of access and the public

                                  10   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                  11   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                  12   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to
Northern District of California
 United States District Court




                                  13   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  14   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  15   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  16   litigation will not, without more, compel the court to seal its records.” Id.

                                  17          As explained, in Kamakana, the Ninth Circuit held that compelling reasons exist to seal

                                  18   court records when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing

                                  19   Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has bowed before the

                                  20   power of a court to insure that its records are not used . . . as sources of business information that

                                  21   might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th

                                  22   C9r. 2008) (quoting Nixon, 435 U.S. at 598). The Ninth Circuit has held, and this Court has

                                  23   previously ruled, that “pricing terms, royalty rates, and guaranteed minimum payment terms” of

                                  24   patent licensing agreements plainly constitute trade secrets, and are thus sealable. Id.; accord ECF

                                  25   No. 135 at 4.

                                  26          To the extent that the instant motions seek to seal information that, if published, may harm

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 3 of 6




                                   1   might harm third parties’ competitive standing and divulges terms of confidential contracts,

                                   2   contract negotiations, or trade secrets, the Court agrees that compelling reasons exist to seal this

                                   3   information. However, not all of the information that the third parties seek to seal meets the

                                   4   compelling reasons standard. For example, Lenovo seeks to seal portions of the deposition

                                   5   testimony of Ira Blumberg that refer only generally to Blumberg’s “understanding” about

                                   6   Qualcomm’s past conduct related to unspecified customers even though Qualcomm and FTC do

                                   7   not seek to seal such information. See, e.g., ECF No. 1072-3, 45:1-4.

                                   8          Accordingly, with the Ninth Circuit’s sealing case law in mind, the Court rules on the

                                   9   instant motions to seal as follows:

                                  10
                                          Motion to Seal            Document                 Page/Line                   Ruling
                                  11     and Requesting
                                             Party
                                  12
Northern District of California




                                        ECF No. 1072,        Blumberg Deposition        44:23-45:16          DENIED.
 United States District Court




                                  13    Lenovo
                                        ECF No. 1072,        Blumberg Deposition        71:19-72:8           GRANTED.
                                  14    Lenovo
                                        ECF No. 1072,        Blumberg Deposition        83:8-84:3            GRANTED.
                                  15    Lenovo
                                  16    ECF No. 1072,        Blumberg Deposition        150:13-19            DENIED.
                                        Lenovo
                                  17    ECF No. 1072,        Blumberg Deposition        155:20-24,           GRANTED.
                                        Lenovo                                          156:2-11
                                  18    ECF No. 1072,        Blumberg Deposition        158:21-160:15        DENIED.
                                        Lenovo
                                  19
                                        ECF No. 1072,        Blumberg Deposition        161:6-21             GRANTED.
                                  20    Lenovo
                                        ECF No. 1072,        Blumberg Deposition        169:1-171:7          DENIED.
                                  21    Lenovo
                                        ECF No. 1072,        Blumberg Deposition        171:20-173:7         GRANTED.
                                  22    Lenovo
                                  23    ECF No. 1072,        Blumberg Deposition        173:12-176:12        GRANTED.
                                        Lenovo
                                  24    ECF No. 1072,        Blumberg Deposition        176:16-177:3         DENIED.
                                        Lenovo
                                  25    ECF No. 1072,        Blumberg Deposition        178:20-179:18        GRANTED.
                                        Lenovo
                                  26
                                  27
                                                                                         3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 4 of 6



                                         Motion to Seal        Document               Page/Line              Ruling
                                   1    and Requesting
                                            Party
                                   2
                                        ECF No. 1072,     Blumberg Deposition    197:15-20,        DENIED.
                                   3    Lenovo                                   198:4-199:11
                                        ECF No. 1072,     Blumberg Deposition    214:20-215:5      DENIED.
                                   4    Lenovo
                                        ECF No. 1072,     Blumberg Deposition    Portions from     GRANTED.
                                   5    Lenovo                                   216:14-218:24
                                   6    ECF No. 1072,     Blumberg Deposition    253:14-254:2      GRANTED.
                                        Lenovo
                                   7    ECF No. 1072,     Blumberg Deposition    275:18-276:6      GRANTED.
                                        Lenovo
                                   8    ECF No. 1072,     Portions of License    All requested     GRANTED.
                                        Lenovo            Agreement, Exhibit B   portions
                                   9
                                                          to ECF No. 1072
                                  10    ECF No. 1072,     Portions of License    All requested     GRANTED.
                                        Lenovo            Agreement, Exhibit C   portions
                                  11                      to Blumberg Dep.
                                        ECF No. 1072,     Portions of License    All requested     GRANTED.
                                  12    Lenovo            Agreement, Exhibit C   portions
Northern District of California
 United States District Court




                                  13                      to ECF No. 1072
                                        ECF No. 1072,     Portions of License    All requested     GRANTED.
                                  14    Lenovo            Agreement, Exhibit D   portions
                                                          to ECF No. 1072
                                  15    ECF No. 1072,     Portions of License    All requested     GRANTED.
                                        Lenovo            Agreement, Exhibit E   portions
                                  16
                                                          to ECF No. 1072
                                  17    ECF No. 1072,     Portions of License    All requested     GRANTED.
                                        Lenovo            Agreement, Exhibit F   portions
                                  18                      to ECF No. 1072
                                        ECF No. 1084,     JX0042                 All requested     GRANTED.
                                  19    Pegatron and                             portions
                                  20    Wistron
                                        ECF No. 1084,     Chong Deposition       246:3, 246:5,     DENIED.
                                  21    Pegatron and                             246:12, 251:14,
                                        Wistron                                  251:16, 251:18,
                                  22                                             361:5
                                       ECF No. 1084,      JX0053                 All requested     GRANTED.
                                  23   Pegatron and                              portions
                                  24   Wistron
                                       ECF No. 1084,      Yang Deposition        104:6, 104:14     DENIED.
                                  25   Pegatron and
                                       Wistron
                                  26   ECF No. 1089,      Yu Deposition          47:17-48:14       GRANTED.
                                  27   Huawei
                                                                                  4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 5 of 6



                                       ECF No. 1089,     Yu Deposition        70:3-5            GRANTED.
                                   1   Huawei
                                   2   ECF No. 1089,     Yu Deposition        70:8-9            GRANTED.
                                       Huawei
                                   3   ECF No. 1089,     Yu Deposition        70:12-15          GRANTED.
                                       Huawei
                                   4   ECF No. 1089,     Yu Deposition        70:20-23          GRANTED.
                                   5   Huawei
                                       ECF No. 1089,     Yu Deposition        116:7-8           GRANTED.
                                   6   Huawei
                                       ECF No. 1089,     Yu Deposition        116:13-16         GRANTED.
                                   7   Huawei
                                       ECF No. 1089,     Yu Deposition        116:19-20         GRANTED.
                                   8
                                       Huawei
                                   9   ECF No. 1089,     Yu Deposition        121:6-11          GRANTED.
                                       Huawei
                                  10   ECF No. 1089,     Yu Deposition        122:5-11          GRANTED.
                                       Huawei
                                  11   ECF No. 1089,     Yu Deposition        122:21-123:1      GRANTED.
                                  12   Huawei
Northern District of California




                                       ECF No. 1089,     Yu Deposition        132:13-24         GRANTED.
 United States District Court




                                  13   Huawei
                                       ECF No. 1089,     Yu Deposition        160:22-161:7      GRANTED.
                                  14   Huawei
                                       ECF No. 1089,     Yu Deposition        162:2-5           GRANTED.
                                  15
                                       Huawei
                                  16   ECF No. 1089,     Yu Deposition        185:7-186:4       GRANTED.
                                       Huawei
                                  17   ECF No. 1089,     Yu Deposition        195:23-196:13     GRANTED.
                                       Huawei
                                  18   ECF No. 1089,     Yu Deposition        218:2-7           DENIED.
                                  19   Huawei
                                       ECF No. 1089,     Yu Deposition        218:18-21         GRANTED.
                                  20   Huawei
                                       ECF No. 1089,     CX-1101              Pages 2-3         GRANTED.
                                  21   Huawei
                                       ECF No. 1089,     JX-022               Entire Document   GRANTED.
                                  22
                                       Huawei
                                  23   ECF No. 1089,     JX-027               Entire Document   GRANTED.
                                       Huawei
                                  24   ECF No. 1089,     JX-097               Entire Document   GRANTED.
                                       Huawei
                                  25
                                       ECF No. 1089,     JX-098               Entire Document   GRANTED.
                                  26   Huawei

                                  27
                                                                                5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
                                         Case 5:17-cv-00220-LHK Document 1100 Filed 01/03/19 Page 6 of 6



                                        ECF No. 1090,      Qualcomm Trial     All requested    GRANTED.
                                   1    Samsung            Evidence           portions
                                   2

                                   3   IT IS SO ORDERED.
                                   4

                                   5   Dated: January 3, 2019
                                   6                                           ______________________________________
                                   7                                           LUCY H. KOH
                                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART THIRD PARTIES’ ADMINISTRATIVE MOTIONS TO
                                       FILE UNDER SEAL
